Citation Nr: 0431641	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  99-23 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for patellofemoral syndrome of the left knee, with lytic 
lesion, from August 24, 1997 to June 15, 1999.

2.  Entitlement to a rating higher than 10 percent for 
patellofemoral syndrome of the left knee, with lytic lesion, 
since June 16, 1999.

3.  Entitlement to an initial rating higher than 10 percent 
for traumatic arthritis of the left knee, since June 16, 
1999.

4.  Entitlement to an initial rating higher than 10 percent 
for patellofemoral syndrome of the right knee, since August 
24, 1997.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION


The veteran had active military service from September 1995 
to August 1997.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of regional offices (ROs) of the 
Department of Veterans Affairs (VA).  By a decision issued in 
May 1998, the RO, in part, granted service connection for a 
bilateral knee disorder.  The RO assigned a noncompensable 
evaluation for patellofemoral syndrome of the left knee, with 
lytic lesion, effective August 24, 1997; also, the RO 
assigned a noncompensable evaluation for patellofemoral 
syndrome of the right knee, effective August 24, 1997.  

The RO, by an October 1999 rating decision, reclassified the 
veteran's left knee disorder as patellofemoral syndrome with 
traumatic arthritis and lytic lesion.  A noncompensable 
evaluation was assigned for the left knee disorder from 
August 24, 1999 to June 15, 1999.  A 20 percent evaluation 
was assigned for the left knee disorder, effective June 16, 
1999.  The RO confirmed and continued the noncompensable 
evaluation assigned for patellofemoral syndrome of the right 
knee since August 24, 1997.

By a rating decision of March 2000, the RO assigned the 
following evaluations for the veteran's knee disorders:  
patellofemoral syndrome of the left knee with lytic lesion, 
10 percent from August 24, 1997 to June 15, 1999; 
patellofemoral syndrome of the left knee with lytic lesion, 
10 percent since June 16, 1999; traumatic arthritis of the 
left knee, 10 percent since June 16, 1999; and patellofemoral 
syndrome of the right knee, 10 percent since August 24, 1997.  
In assigning these evaluations, the RO determined that, since 
June 16, 1999, the left knee manifested both patellofemoral 
syndrome and arthritis and that each condition had to be 
separately rated going forward from June 16, 1999.  The 
veteran appealed for higher initial ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In the December 1999 substantive appeal (VA Form 9), the 
veteran stated that he wanted a hearing at the RO before a 
local hearing officer.  Subsequently, however, speaking on 
the veteran's behalf, the veteran's representative provided a 
statement in December 2003 relating that the veteran no 
longer wanted a personal hearing.  

The veteran has moved from one state to another during the 
pendency of the appeal.  Accordingly, the Board notes that 
the veteran's claims were initially adjudicated by the RO in 
Louisville, Kentucky; next, by the RO in Nashville, 
Tennessee; and finally, by the RO in New York, New York.  The 
latter office forwarded his appeal to the Board.

Issue  # 1 on the title page of this decision is addressed in 
the decision that follows.  By contrast, issues #2, #3, and 
#4 are addressed in the REMAND portion of the decision below.  
The development indicated in the REMAND will occur via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDING OF FACT

During the period from August 24, 1997 to June 15, 1999, the 
veteran's left knee disorder was manifested primarily by x-
ray evidence of a lytic lesion of the distal femur, without 
malunion; the joint exhibited full range of motion; mild 
ligamentous laxity was manifested, but no recurrent 
subluxation or lateral instability; the disorder was 
productive of no more than slight impairment of the left 
knee.  




CONCLUSION OF LAW

An initial rating higher than 10 percent for patellofemoral 
syndrome of the left knee with lytic lesion, from August 24, 
1997 to June 15, 1999, is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5255 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION


Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA) , codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, VA notified the claimant by letters dated in 
March 2002 and March 2004 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He also was advised that it was his/her responsibility to 
provide a properly executed release (e.g., a VA Form 21-4142) 
so that VA could request medical treatment records from 
private medical providers.  Further, the rating decision 
appealed and the statement of the case (SOC) and supplemental 
statements of the case (SSOC's), especially when considered 
together, discussed the pertinent evidence, provided the laws 
and regulations governing the claim, and essentially notified 
the claimant of the evidence needed to prevail.  The duty to 
notify of necessary evidence and of the respective 
responsibilities, his and VA's, for obtaining or presenting 
that evidence has been fulfilled.

As for assisting him with his claim, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
non-VA medical sources have also been obtained.  The claimant 
was asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He also was advised what 
evidence VA had requested and notified in the SOC and SSOC's 
what evidence had been received.  There is no indication that 
any pertinent evidence was not received, which is obtainable.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
has been fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this case, as mentioned, the claimant was provided the 
required VCAA notice by letters of March 2002 and March 2004, 
which was after the RO's May 1998 decision granting service 
connection for a left knee disorder and assigning an 
evaluation for that disability.  Because VCAA notice in this 
case was not provided to the appellant prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  But in Pelegrini II, the 
Court stated it was (1) "neither explicitly nor implicitly 
requiring the voiding or nullification of any AOJ [agency of 
original jurisdiction] action or decision and (2) the 
appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at *28.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7194(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
*32-*33, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claim - rather, 
only after - it nonetheless was provided prior to [issuing 
the SSOC's in May 2002 or March 2004 (wherein the RO 
readjudicated the claim in light of the additional evidence 
received since the initial rating decision and SOC).  
The VCAA notice also was provided prior to certifying the 
claimant's appeal to the Board.  And the claimant had ample 
opportunity before certification to identify and/or submit 
additional supporting evidence in response.  He even had an 
additional 90 days, once the Board received his/her appeal, 
to submit additional evidence and even beyond that point by 
showing good cause for any delay in missing the terminal 
date.  38 C.F.R. § 20.1304 (2004).

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2004) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

However, VA's General Counsel recently held in VAOPGCPREC 1-
2004 (Feb. 24, 2004) that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  And the Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this particular case, although the March 2002 and March 
2004 VCAA notice letters that were provided to the claimant 
do not contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that he was otherwise fully 
notified of the need to give VA any evidence pertaining to 
the claim.  The March 2004 VCAA letter requested him to 
provide or identify any evidence to support his claim for a 
higher initial evaluation for his left knee disorder.  So a 
more generalized request with the precise language outlined 
in § 3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him/her, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004).  

With respect to the VCAA letter of March 2002, the claimant 
was requested to respond within 30 days.  

38 C.F.R. § 3.159(b)(1) (2004) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 
U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
found to be invalid because it was inconsistent with the 
statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the claimant's appeal was ongoing during this change in 
the law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  



Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2004).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  All reasonable doubt is resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2004).

As alluded to, since the veteran takes issue with the initial 
rating assigned when service connection was granted for a 
left knee disability, the Board must evaluate the relevant 
evidence since the effective date of the award; it may assign 
separate ratings for separate periods of time based on facts 
found, a practice known as "staged" ratings.  Fenderson, at 
125-26.

A 10 percent rating is warranted for impairment of the femur 
involving malunion where there is slight knee or hip 
disability.  Moderate knee or hip disability warrants a 20 
percent rating.  Marked knee or hip disability warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5255.



Analysis

Service medical records disclose that the veteran was 
evaluated during October and November 1995 for complaints of 
left knee pain.  He then denied trauma.  Clinical inspection 
revealed some irregularity of patellar tracking, greater on 
the left than the right.  Range of motion of the left knee 
was within normal limits; the joint was stable.  The veteran 
presented at a clinic in February 1996 complaining of right 
knee pain, without evidence of trauma.  Patellar compression 
elicited grinding.  The right knee had full range of motion, 
no ligamentous laxity was detected.  The assessment was that 
he had patellofemoral pain syndrome of the right knee.  

A service department treatment entry of February 1997 
indicates a history of recent trauma to the left knee in a 
fall.  Clinical inspection disclosed that ligaments of the 
left knee were stable.  The assessment was contusion of the 
left knee.  According to a radiologist, x-ray examination of 
the left knee disclosed a lytic lesion with sclerotic margins 
within the distal metadiaphyseal region of the femur.  There 
was an enthesophyte at the tibial insertion of the patellar 
tendon.  The remainder of the bony structures had normal 
appearance and alignment.  Joint spaces were normally 
maintained.  The radiologist's remarked that the left knee 
showed early degenerative change as described.  In March 
1997, a clinician found that the veteran had mild laxity of 
the lateral collateral and medial collateral ligaments of 
both knees.  

A VA examination was performed in October 1997.  The veteran 
reported intermittent bilateral knee pain.  He denied knee 
swelling.  It was found that the knees appeared normal, 
without effusion or erythema.  The knees exhibited full range 
of motion.  On x-ray examination, at least two large 
eccentric bubbly lesions were seen in the distal left femoral 
diaphysis.  The right knee appeared normal.  The diagnosis 
was bilateral knee pain secondary to previous trauma.  



An MRI of the left knee was performed at Clarksville Memorial 
Hospital in June 1999.  Degenerative changes were seen in the 
within both the medial and lateral menisci, most prominent 
within the posterior horn.  There was also a questionable 
superimposed meniscal tear involving the posterior horn of 
the medial meniscus with extension toward the inferior 
articular surface.  Also visualized was a signal abnormality 
within the distal aspect of the femoral shaft.

William H. DeVries, M.D., in a statement dated June 16, 1999, 
related the veteran's history of a fall during military 
service when he struck his knee.  He now complained of knee 
pain, as well as some grinding of the knees with motion.  
He denied locking or instability.  Clinical inspection of the 
left knee showed mild tenderness over the medial patellar 
facet.  The knee exhibited full range of motion.  Mild 
patellofemoral crepitus was detected.  There was no 
ligamentous instability and no effusion.  

A review of the medical evidence covering the period prior to 
June 16, 1999 discloses that left distal femur or thigh bone, 
a bone that articulates with the left knee, exhibited a lytic 
lesion attributed to a nonossifying fibroma.  However, 
diagnostic imaging of the left knee did not confirm 
degenerative changes involving the knee joint itself.  
Accordingly, prior to June 16,1999, there was no objective 
evidence of arthritis of the left knee joint, and diagnostic 
codes for application to arthritis are not pertinent to 
rating left knee disability during the time frame that is the 
subject of this decision.  Moreover, during the pertinent 
time frame, there was a single instance of mild left knee 
laxity noted, but certainly no objective findings of 
recurrent subluxation or lateral instability.  Accordingly, 
Diagnostic Code 5257 which encompasses recurrent subluxation 
or lateral instability is not pertinent to rating left knee 
disability during the time frame that is the subject of this 
decision.  

In view of the anatomical site of the lytic lesion, the left 
distal femur, Diagnostic Code 5255 is the most appropriate 
rating code for application to the veteran's left knee 
condition during the period prior to June 16, 1999.  
Diagnostic Code 5255 is for application to impairment of the 
femur.  Service medical records indicate a left knee disorder 
manifested primarily by some pain and irregular tracking of 
the patella.  However, the knee joint had full range of 
motion.  On one occasion mild laxity of ligaments supporting 
the left knee was detected.  The October 1997 VA examination 
of the left knee again provided no clinical evidence of 
instability or limitation of motion of the left knee.  No 
diagnostic imaging either during service or by VA in October 
1997 gave any indication of malunion of the femur.

The RO has assigned the veteran a 10 percent evaluation for 
left knee disability for the period from August 24, 1997 to 
June 15, 1999.  The RO assigned Diagnostic Code 5262 for 
application to impairment of the tibia and fibula, the long 
bones of the lower leg that articulate with the knee.  
However, Diagnostic Code 5262 is not an appropriate rating 
code for evaluating the veteran's left knee disorder, as the 
site of the lytic lesion is the femur, not the tibia or 
fibula.  In any event, a 10 percent rating under Diagnostic 
Code 5255 contemplates malunion of the femur, accompanied by 
slight knee impairment.  Significantly, malunion of the femur 
is not even substantiated here.  In order to entitled to 
assignment of the next higher rating of 20 percent for 
impairment of the femur, during the time frame that is the 
subject of this appeal, there must have been moderate left 
knee disability.  This has not been demonstrated.  

The Board has considered whether a "staged" rating is 
appropriate for the veteran's left knee disability from 
August 24, 1997 to June 15, 1999.  The record, however, does 
not support assigning a different percentage disability 
rating during the period in question.  Fenderson, supra.  

For these reasons, the claim for a rating higher than 10 
percent for patellofemoral syndrome of the left knee, with 
lytic lesion, from August 24, 1997 to June 15, 1999, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 




ORDER

A rating higher than 10 percent for patellofemoral syndrome 
of the left knee, with lytic lesion, from August 24, 1997 to 
June 15, 1999, is denied.


REMAND

Treatment records from Dr. DeVries, dated in July 1999 and 
August 1999, reflect evaluation of the veteran's continued 
complaints of left knee pain.  It was found that the left 
knee was stable and had full range of motion.

The veteran was afforded a VA orthopedic examination in 
September 1999.  He reported knee pain with every step, as 
well as clicking and instability.  He also indicated locking 
up of the knee and occasional giving out of the knee.  He 
remarked that he was on his feet throughout the day as a 
corrections officer at a prison.  He related that he was able 
to stand up with a knee brace, but noted that walking 
aggravated knee pain.  He denied limitation of motion, but 
pointed out that he had pain with motion.  He denied 
dislocation or recurrent subluxation.  Both knees were 
reported to be symptomatic, the left more than the right. 

Clinical inspection of the right knee showed full range of 
active and passive motion.  There was no pain.  Some clicking 
accompanied range of motion.  There was no edema, effusion, 
instability, weakness or tenderness.  No ankylosis was 
detected.  Range of motion of the knee was from 0 degrees 
extension to 140 degrees flexion.  Ligaments were intact to 
testing.

Clinical inspection of the left knee indicated some pain on 
range of motion with clicking and crepitus.  Mild edema was 
noted, but no specific effusion.  Gait was normal with a knee 
brace; without the brace, the veteran had some guarding to 
prevent the knee from locking.  He had some instability 
walking without the knee brace and had to guard the knee.  
The knee had full range of motion, with flexion to 140 
degrees and extension to 0 degrees; there was some pain with 
motion.  No ankylosis was present.  Ligaments were intact to 
testing.  The diagnosis was left knee injury with traumatic 
arthritis with possible left meniscal tear, with earlier 
identified lytic lesion of left distal femur reportedly 
diagnosed as a nonossifying fibroma.

In a statement dated in January 2000, Dr. DeVries indicated 
that the veteran complained of right knee pain.  Clinical 
inspection disclosed tenderness over the anterior aspect of 
the knee; no instability was detected.  The veteran had 
patellofemoral crepitus bilaterally, full range of motion, 
and no instability.  

Added to the claims file were reports from the Health 
Insurance Plan of Greater New York.  In November 2000, 
clinical inspection showed that the knees had full range of 
motion.  There was no effusion or joint line tenderness.  
Crepitus was detected.  X-ray examination of the right knee 
showed no evidence of degenerative joint disease.  The left 
knee also showed no degenerative joint disease.  A lesion was 
seen in the distal shaft of the left femur.  In June 2001, 
the assessment was history of left injury in military 
service, with claimant still having pain on ambulation.

VA medical records, dated from 2000 to 2004, reflect the 
veteran's complaints of recurrent bilateral knee pain.  In 
November 2000, x-ray examination showed that the right knee 
was within normal limits; the left knee had a medullary bone 
infarct in the distal femur; the left knee joint was within 
normal limits.  In December 2000, one clinician found that 
the knees had no swelling; there was mild crepitus on full 
extension.  Another clinician found that the knees had 
moderate medial/lateral instability; no swelling or warmth 
was detected.  

On April 2, 2001, one VA clinician found that the veteran had 
full range of motion of the knees with mild crepitus; some 
lateral instability was detected bilaterally.  Another 
clinician also found some medial/lateral instability; there 
was full range of motion of the knees, but pain at flexion 
more than 30 degrees.  On April 3, 2001, a clinician found 
that the veteran had normal gait; no knee instability was 
detected; motor power throughout was 5/5.  In June 2002, it 
was found that the right lower extremity was within normal 
limits.  The left knee had range of motion from 0 degrees to 
105 degree with pain.  Balance and coordination were good.  

According to a VA treatment entry, the veteran reported he 
had sustained a right knee injury in December 2002.  An MRI 
examination of the right knee in January 2003 revealed an 
anterior cruciate ligament tear.  Also seen was a complex 
tear in the posterior horn of the medial meniscus.  

Of record are medical reports from Steven Touliopoulos, M.D.  
In January 2003, the veteran reported right knee buckling and 
looseness after a work-related injury in December 2002.  
Clinical inspection of the right knee showed moderate 
effusion, with range of motion from 0 degrees to 120 degrees.  
There was no varus/valgus or posterior instability, but the 
Lachman and anterior drawer tests were positive.  In February 
2003, it was found that the right knee had range of motion 
from 0 degrees to 125 degrees.  Joint tenderness was 
detected.  

A report from Lone Island College Hospital refers to the 
veteran's right knee surgery performed by Dr. Touliopoulos in 
early March 2003.  A right anterior cruciate ligament (ACL) 
reconstruction was performed.  The post-operative diagnosis 
was right knee ACL deficiency with medial and lateral 
meniscal tears, intra-articular loose body, and patellar 
maltracking.  

Post-operative follow-up treatment records from Dr. 
Touliopoulos show that the veteran's right knee continued to 
improve following surgery.  In mid-March 2003, the right knee 
exhibited range of motion from 0 degrees to 30 degrees.  In 
late March 2003, the right knee exhibited range of motion 
from 0 degrees to 70 degrees.  In April 2003, the right knee 
exhibited range of motion from 0 degrees to 125 degrees; no 
joint instability was demonstrated.

A VA orthopedic examination was performed in May 2003.  The 
veteran reported intermittent pain, stiffness, swelling, 
giving way and locking of the knees.  He indicated he was 
able to ambulate with a cane up to 1/4 mile.  He noted that he 
used bilateral knee braces frequently.  He reported 
occasional bilateral knee instability.  He remarked that 
being on his feet all day, as a correctional officer, 
aggravated his knee pain.  

Clinical inspection showed that the knees exhibited range of 
motion from 0 degrees to 130 degrees, as measured by a 
goniometer.  Stability of both knees was within normal 
limits.  The right knee had markedly painful range of motion 
with flexion greater than 110 degrees.  The right knee had 
mild edema.  There was decreased right quadrant muscle power 
at 4/5.  The right knee had marked tenderness.  Right knee 
range of motion was guarded.  It was observed that the 
veteran ambulated with a right knee brace in place, with a 
cane; he had antalgic gait.  The diagnoses were residuals 
after arthroscopic surgery for internal derangement of the 
right knee; patellofemoral syndrome of the left knee.

When the veteran was seen at a VA outpatient clinic in 
October 2003, he complained of decreased strength since 
surgery, but denied weakness, locking, or giving way.  He 
indicated recent swelling after twisting the knee three or 
four days before.  Clinical inspection showed normal range of 
motion of the right knee; swelling was present.  The 
assessments were status post right ACL reconstruction and 
status post acute right knee sprain.  

The veteran presented at a VA outpatient clinic in November 
2003.  He indicated that his right leg had not returned to 
full strength since knee surgery.  He reported weakness of 
the right quadriceps and remarked that the right leg was 
unstable at times.  Clinical inspection of the right knee 
showed that the veteran had antalgic gait, with decreased 
stance involving the right lower extremity.  Minimal 
quadriceps and vastus medalis oblique atrophy was noted.  The 
right quadriceps was 4/5; the left quadriceps was 5/5.  Range 
of motion of the right knee was from 0 degrees to 120 
degrees.  The right knee exhibited V/V instability.  The 
assessment was status post ACL reconstruction, with current 
quadriceps weakness and patellofemoral syndrome.  

In evaluating the veteran's left knee disorder, including 
degenerative changes, the RO must take into account 
functional loss due to pain, weakness, incoordination or 
fatigability, as mandated by 38 C.F.R. §§ 4.40, 4.45 and 
4.59, in addition to disability based on limitation of 
motion.  In this regard, the RO's attention is directed to 
the case of DeLuca v, Brown, 8 Vet. App. 202 (1995), wherein 
the United States Court of Appeals for Veterans Claims 
(Court) held that it was essential that the rating 
examination adequately portray the functional loss resulting 
from service connected disability.  Moreover, the Court held 
that ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that 
the provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, 
including during flare-ups or prolonged use.  

With respect to the left knee, the Board notes that the VA 
orthopedic examination in May 2003 was the most recent 
evaluation of the veteran's knees for rating purposes.  The 
examination report shows that the physician obtained a 
history of functional limitations as to both knees.  However, 
the report setting forth clinical findings and relating them 
to functional limitations is confined almost exclusively to 
the right knee.  This may be because the veteran continued to 
experience acute symptoms following the relatively recent 
right knee surgery in March 2003, and these symptoms, rather 
than any left knee symptoms, were the focus of the examiner's 
attention.  In any event, the Board simply cannot discern 
with any certainty whether the examiner's omission of any 
discussion about functional limitations of the left knee 
reflects an absence of any clinically elicited appreciable 
left knee manifestations, or whether that omission reflects 
that the examiner did not perform an appraisal of left knee 
functional limitations stemming from pain, weakness, 
incoordination or fatigability.  An up-to-date VA examination 
must be scheduled so that an adequate appraisal may be made 
of left knee functional limitations.  

With respect to the right knee, a review of the record shows 
significant right knee symptoms since the veteran sustained 
an injury at work in December 2002.  The injury produced 
anterior and posterior cruciate ligament tears, later 
necessitating a right knee ACL repair.  A noticeably 
symptomatic right knee was shown at the May 2003 VA 
orthopedic examination.  Nevertheless, the examiner at the 
same time found that the right knee had intact stability.  
Thereafter, VA clinical entries reflect the veteran's history 
that his right knee had not fully regained strength.  
Further, the most recent VA clinical record of November 2003 
indicates what appears to be severe right knee instability, 
graded as V/V.  The extent of instability is inconsistent 
with the essentially stable nature of the right knee 
ligaments following surgery in early March 2003, depicted by 
Dr. Touliopoulos's post-operative follow-up notes and by the 
report of the May 2003 VA orthopedic examination.  The Board 
believes that an up-to-date VA orthopedic examination is 
required to provide the current picture of right knee 
disability, and that examination must be scheduled.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of his service-connected 
left and right knee disorders.  
The examination should include a review 
of the veteran's history and current 
complaints, as well as a comprehensive 
clinical evaluation.  The claims folder 
and a copy of this REMAND must be made 
available for the examiner's review of 
the veteran's pertinent medical history.  

With respect to each knee, the 
examination report should include, but is 
not limited to, determining the veteran's 
range of motion, whether he has 
instability, and whether he has 
pain/painful motion, premature or excess 
fatigability, and incoordination, etc., 
including when his symptoms are most 
problematic - such as during prolonged 
use of this extremity or when his 
symptoms "flare up."  

2.  Review the report of the VA 
orthopedic examination to ensure it 
provides the information requested.  If 
not, take corrective action.  38 C.F.R. 
§ 4.2; Stegall v. West, 11 Vet. App. 268 
(1998).



3.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send the veteran and his representative 
an appropriate supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



